Motion by defendant-appellant Roger Parker for an order permitting him to perfect his appeal upon the record submitted by the codefendant, Selma Parker, and upon typewritten appellant’s points granted insofar as to permit the appeal to be heard on the record submitted by the codefendant, Selma Parker, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the attorney for respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points with this court. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.